Case 1:14-cv-04912-JHR-JS Document 105 Filed 05/31/19 Page 1 of 3 PageID: 1108




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


 MICHELE MOODY,                                  Hon. Joseph H. Rodriguez:

             Plaintiff,                          Civil Action No. 14-4912

       v.

 ATLANTIC CITY BOARD OF EDUC.,

             Defendant.




                            JURY VERDICT FORM


 WE, THE JURY, FIND AS FOLLOWS:


       (1) Has Michele Moody proven by a preponderance of the evidence
       that Maurice Marshall created a hostile or abusive work environment
       for her on the basis of her female gender?

                   - - - Yes                 . / No

       If the answer to question 1 is yes, proceed to question 2.
       If the answer to question 1 is no, proceed to question 5.


       (2) Did the Atlantic City Board of Education exercise reasonable care
       to prevent harassment in the workplace on the basis of gender, and
       also exercise reasonable care to promptly correct any harassing
       behavior that does occur?

                   - - - Yes               - - - No
Case 1:14-cv-04912-JHR-JS Document 105 Filed 05/31/19 Page 2 of 3 PageID: 1109




       (3) Prior to February 4, 2013, did Michele Moody fail to take
       advantage of any preventive or corrective action opportunities
       provided by the Atlantic City Board of Education?

                   - - - Yes               - - - No
       If the answer to questions 2 and 3 is yes, proceed to question 5.
       If the answer to questions 2 or 3 is no, proceed to question 4.


       (4) What amount, if any, do you assess against the Atlantic City Board
       of Education to compensate Michele Moody as compensatory
       damages for pain and suffering, inconvenience, mental anguish, or
       loss of enjoyment of life for any such injury she actually sustained as a
       result of the hostile or abusive work environment?

                         $ _ _ _ __

       If no compensatory damages were awarded in answer to question 4,
       Plaintiff is entitled to nominal damages of $1.00.


       (5) Has Michele Moody proven by a preponderance of the evidence
       that the Atlantic City Board of Education retaliated against her for
       making a complaint on February 4, 2013 of sexual harassment?

                   - - - Yes               - - - No

       If the answer to question 5 is yes, proceed to question 6.
       If the answer to question 5 is no, your deliberations are complete;
       please sign and date the Verdict Form.


       (6) What amount, if any, do you assess against the Atlantic City Board
       of Education to compensate Michele Moody as compensatory
       damages for pain and suffering, inconvenience, mental anguish, or
       loss of enjoyment of life for any such injury she actually sustained as a
       result of the Atlantic City Board of Education's retaliatory conduct?
       (This award should not include back pay damages, considered below.)

                         $ _ _ _ __
Case 1:14-cv-04912-JHR-JS Document 105 Filed 05/31/19 Page 3 of 3 PageID: 1110




      (7) What amount, if any, do you assess against the Atlantic City Board
      of Education to compensate Michele Moody for back pay resulting
      from the reduction of her work hours after she complained to the
      Atlantic City Board of Education on February 4, 2013?

                           $_ _ _ __

       If your answer to question 5 was yes, but no damages were awarded
       in answer to question 6 or 7 because Plaintifffailed to prove actual
       injury, Plaintiff is entitled to nominal damages of $1.00.



 Your deliberations are complete; please sign and date this Verdict Form.


 SO SAY    i     ofus
      3
 this O        day of   f1 Ct\J   ,20

                                                                  .t< ore ve1 .:,vu
